Citation Nr: 0103189	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-22 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than June 7, 1989, 
for the assignment of a 100 percent original disability 
rating for service-connected schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which granted a claim by the veteran 
seeking entitlement to an increased original disability 
rating for his service-connected schizophrenia.  In that 
decision, the RO assigned a 100 percent original disability 
rating for schizophrenia, effective June 7, 1989.  The 
veteran appealed that assigned effective date, claiming that 
an effective date earlier than June 7, 1989, was warranted.


REMAND

After review of the claims file, the Board finds that 
appellate adjudication of this case is not yet authorized.

Specifically, the Board finds that the veteran adequately 
formulated a claim contending that there was clear and 
unmistakable error (CUE) in the RO's original December 1983 
rating decision denying entitlement to service connection for 
a psychiatric disorder.  In a March 1999 statement, he 
alleged that the RO's December 1983 decision wrongfully 
denied him compensation benefits because there was no 
reasonable basis for the RO to have decided as it did.

The RO has not yet considered the veteran's CUE claim.  
Furthermore, the current issue of whether the veteran is 
entitled to an earlier effective date for the assignment of a 
100 percent disability rating is inextricably intertwined 
with the CUE claim.  See EF v. Derwinski, 1 Vet. App. 324  
(1991); Harris v. Derwinski, 1 Vet. App. 180  (1991); Meyers 
v. Derwinski, 1 Vet. App. 127  (1991).  In deciding whether a 
claim raised during the course of an appeal is inextricably 
intertwined with an issue that has been developed, the Board 
must analyze what affect an allowance of the claim not 
developed for appellate consideration would have on the 
denied claim on appeal.  Hoyer v. Derwinski, 1 Vet. App. 208, 
209 (1991).  In the instant case, a determination that there 
had been CUE in the December 1983 decision denying service 
connection for a psychiatric disorder, and that service 
connection was warranted at the 100 percent disability level, 
would render moot the current issue of whether the veteran is 
entitled to an earlier effective date for the assignment of a 
100 percent disability rating for schizophrenia.  As such, 
the earlier effective date issue must be deferred pending RO 
adjudication of the CUE claim.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, President Clinton signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096  (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096  (2000); see Karnas v. Derwinski, 1 Vet. 
App. 308, 313  (1991) (Where the law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been conducted, the version of 
the law or regulation most favorable to the veteran shall be 
applied.). 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87  (November 17, 2000), 00-92  
(December 13, 2000), and 01-02  (January 
9, 2001), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Thereafter, the RO should adjudicate 
the issue of whether there was CUE in the 
December 1983 rating decision denying 
entitlement to service-connection for a 
psychiatric disorder.

3.   If action taken as to the CUE issue 
is adverse to the veteran, he should be 
informed of his appellate rights.  If the 
veteran files a timely notice of 
disagreement, the RO should furnish him 
with a Statement of the Case containing 
the pertinent law and regulations and 
clearly setting forth the reasons for the 
decision.  If the veteran files a timely 
substantive appeal, the RO should certify 
the issue for appellate consideration.

4.  Thereafter, the RO should review its 
decision on the claim for entitlement to 
an effective date earlier than June 7, 
1989, for the assignment of a 100 percent 
disability rating for schizophrenia.  In 
doing so, the Board makes a specific 
request that the RO consider the November 
1987 and January 1988 Statements in 
Support of Claim, VA Form 21-4138, 
submitted by the veteran, and any and all 
pertinent evidence of record.
 
5.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


	(CONTINUED ON NEXT PAGE)

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b)  (2000).



